DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For example, independent claims 1-4 recite “a greater number of prediction directions along a longer dimension of said non-square video block” drawn to a greater arbitrary undefined number of prediction directions along a longer undefined dimension of a non-square video block to an otherwise definite expression extends the scope of the expression so as to render it indefinite. 

Note: Dependent claims 5-6, 8-11 and 13-21 are also rejected since these claims do not fix the above claim deficiency. The contexts of the claimed invention will be best understood by the examiner if the above limitations are particularly pointed out and the subject matter noted above is distinctly claimed.


Response to Amendment
5.	The applicant's amendment received on 04/25/2022 in which claims 1-4 are (AMENDED); claim 7 (CANCELLED); and claim 12 (WITHDRAWN), has been fully considered and entered, but the arguments are moot in view of the new ground(s) of rejection.



Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-6, 8-11, and 13-21 of the instant application would be allowable if 35 U.S.C. 112(b) rejection above is overcome.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lainema (US Pub. No.: 2019/0356909 A1)) discloses video and image coding with wide-angle intra prediction.

	Van der Auwera et al. (US Patent No.: 11,128,872 B2) discloses position dependent intra prediction combination with wide angle intra prediction. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.B.C/Examiner, Art Unit 2485            

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485       
May 12, 2022